UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 27, 2010 COCA-COLA ENTERPRISES INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 01-09300 (Commission File No.) 58-0503352 (IRS Employer Identification No.) 2500 Windy Ridge Parkway, Atlanta, Georgia 30339 (Address of principal executive offices, including zip code) (770) 989-3000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: þ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01.Other Events. On September 27, 2010, The Coca-Cola Company (“TCCC”) announced that the U.S. Federal Trade Commission and Canadian Competition Bureau have both cleared TCCC’s proposed acquisition of the North American operations of Coca-Cola Enterprises Inc. (the “Company”), subject to certain firewall protective measures with respect to TCCC’s new distribution agreements with Dr Pepper Snapple Group, Inc.The Company anticipates that the acquisition will become effective in the days following the Company’s October 1, 2010 special meeting of shareowners. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 27, 2010 COCA-COLA ENTERPRISES INC. (Registrant) By:/S/ WILLIAM T. PLYBON Name:William T. Plybon Title:Vice President, Secretary andDeputy General Counsel 3
